Citation Nr: 1738110	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  16-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from August 1956 to August 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Obstructive sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  A right hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.

3.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service and did not manifest within one year of service discharge.

4.  An acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and psychosis did not manifest within one year of service discharge.

5.  A bilateral foot disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

2.  The criteria for service connection for a right hip disorder are not met. 38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

3.  The criteria for service connection for hypertension are not met. 38 U.S.C.A.     §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

4.  The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

5.  The criteria for service connection for a bilateral foot disorder are not met. 38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
In the instant case, the Veteran was provided with notice of the information and evidence necessary to substantiate his claim for service connection claims, his and VA's respective responsibilities in obtaining such evidence and information, and the information and evidence necessary to establish a disability rating and an effective date as part of his participation in VA's Fully Developed Claim Program under which he submitted his claim in August 2014 (VA Form 21-526EZ).  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.        § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records and service personnel records, as well as VA treatment records have been obtained and considered.  He has not identified any additional outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has not been afforded a VA examination addressing his claimed obstructive sleep apnea, right hip disorder, hypertension, acquired psychiatric disorder and/or bilateral foot disorder.  However, the Board finds that such an examination is not required.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

While the Veteran's service treatment records reflect a diagnosis of athlete's foot in July 1958 and a foot cyst in March 1989, the post-service clinical records reflect a diagnosis of gout only.  The service treatment records are otherwise negative for complaints, treatments or diagnoses related to obstructive sleep apnea, a right hip disorder, hypertension and an acquired psychiatric disorder.  Further, the evidence does not indicate that his current obstructive sleep apnea, right hip disorder, hypertension, acquired psychiatric disorder and/or bilateral foot disorder may be related to his military service.  See McLendon, supra.  In this regard, while the Veteran himself has advanced such a theory, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010). Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide these claims. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 




II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.       §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran generally contends that his obstructive sleep apnea, right hip disorder, hypertension, acquired psychiatric disorder and/or bilateral foot disorder are related to his service.  Specific argument in support of these appeals has not been provided.

Service treatment records reflect a finding of athlete's feet in July 1958 and a foot cyst in March 1959.  An August 1960 service discharge examination found the Veteran's lungs, lower extremities and feet to be normal.  It also found the Veteran to be psychiatrically normal and his blood pressure to be 114/70. 

Post-service clinical records reflect a diagnosis of mild obstructive sleep apnea in a December 2013 VA treatment note.  Complaints of right hip pain since October 2008 were noted in a December 2008 VA treatment note and a diagnosis of right hip osteoarthritis was noted in a September 2013 VA treatment note.  An assessment of hypertension was noted in a January 2002 VA treatment note.  A history of depression was reported in a March 2002 VA treatment note and a finding of depression/anxiety/intermittent explosive disorder was made in an April 2011 VA treatment note.  A diagnosis of gout was made in July 2011 following complaints of foot swelling and pain.

Based on the foregoing, the Board finds that there is no record of a diagnosis of an obstructive sleep apnea, a right hip disorder, hypertension, an acquired psychiatric disorder and/or a bilateral foot disorder for many years after service and that the record is entirely devoid of any record in which a medical professional even suggests that the Veteran's claimed disabilities had its onset in, or is otherwise related to, service.  

Arthritis, hypertension and/or psychosis did not manifest during service or within one year of service discharge.  There is no evidence of record showing that the Veteran experienced a continuity of symptomatology related to arthritis, hypertension and/or psychosis following service.  The clinical evidence of record shows that the Veteran did not start receiving treatment for his right hip until 2008 and hypertension until 2002.  In addition, the Veteran has not been diagnosed with psychosis.  The Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F3d. 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that his arthritis and/or hypertension manifested in service and that he experienced a continuity of symptoms thereafter.  As such, the Board finds that presumptive service connection is not warranted.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Furthermore, to the extent the Veteran contends that his claimed disabilities are related to his service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  Thus, while the Veteran is competent to report the circumstances of his service and his current symptoms, he is not competent to attribute his disabilities to service as such requires medical expertise.  Specifically, the question of the causation of obstructive sleep apnea, a right hip disorder, hypertension, an acquired psychiatric disorder and/or a bilateral foot disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship as it requires knowledge of the respiratory, musculoskeletal, cardiovascular-renal, and/or psychiatric systems.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's statements as to the etiology of his claimed disabilities are not competent evidence and, consequently, are afforded no probative weight.

Moreover, there is no indication beyond the Veteran's mere conclusory generalized lay statements that a service event or illness caused his disabilities, and thus the statements are insufficient to require the Secretary to provide an examination.  See Waters, supra.  Therefore, the Board finds that obstructive sleep apnea, a right hip disorder, hypertension, an acquired psychiatric disorder and/or a bilateral foot disorder are not shown to be causally or etiologically related to any disease, injury, or incident during service.

Therefore, the Board finds that obstructive sleep apnea, a right hip disorder, hypertension, an acquired psychiatric disorder and/or a bilateral foot disorder are not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for such disorders is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeals. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for obstructive sleep apnea is denied.

Service connection for a right hip disorder is denied.

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a bilateral foot disorder is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


